Motion denied, without costs, on condition that plaintiff within ten days give a surety company bond in the sum of $250, conditioned to pay all damages, not exceeding the sum above mentioned, which defendants may sustain by reason of the injunction, if it be finally decided that plaintiff is not entitled thereto or the action be dismissed or discontinued. If such bond be not so given, the motion is granted, with ten dollars costs. Present — Jenks, P. J., Thomas, Stapleton, Putnam and Blackmar, JJ.